EXHIBIT 10.13
[LETTERHEAD OF IMPAX LABORATORIES, INC.]
March 3, 2008
Michael J. Nestor



Dear Michael:
We are very happy to make an offer of employment to you with the following
terms.

  •   Your position will be Divisional President, Brand Products Division
reporting to Larry Hsu, PhD., President & CEO.     •   Your position will be
based at Hayward, California with an agreed upon start date of March 31, 2008.
On your first morning, please report to our administration facility at 31047
Genstar Road, Hayward CA 94544 for new hire orientation.     •   Your starting
salary will be $425,000 per year, paid biweekly.     •   You will also receive,
subject to Shareholder approval, an option to purchase stock options of 75,000
shares of IMPAX stock and 30,000 Restricted Stock Units. These options have a
4 year vesting schedule at 25% per year.     •   It is the Company’s intent to
negotiate in good faith an employment agreement with all senior executives as
soon as it becomes current with its 10-K/10-Q filing.     •   You are eligible
to receive a relocation package of $75,000 grossed up towards any and all
relocation expenses you may incur for your move to California. The Company will
negotiate in good faith to increase if needed at the time of your moving.
However, the total relocation package will not exceed $125,000 grossed up. You
and your family need to be formally moved to the Bay Area by July 2009 or we
will expect full repayment of relocation expenses paid to you. You will receive
$37,500 (that is 50% of $75,000) of relocation expenses with your first
paycheck. The remaining 50% ($37,500) plus any additional negotiated amount will
be paid out after you have provided proof to HR of permanent relocation of you
and your family to the San Francisco Bay Area.     •   The Company agrees to pay
for temporary housing at a mutually agreeable location until you move to the Bay
Area, not to exceed a reasonable dollar amount determined by the Company.     •
  You will be eligible to participate in a bonus program designed to reward you
up to 75% of your annual salary, dependent on your performance and that of the
Company’s.     •   Also, you are eligible to participate in the following
company benefits:

 



--------------------------------------------------------------------------------



 



  √   Kaiser or Health Net Healthcare, Delta Dental, and VSP Vision (coverage
effective the first of the month following 30 days of employment).     √  
401(k) (participation begins the first quarter following 30 days of continuous
service).     √   Short- and Long – Term Disability Insurance, Life, and
Accidental Death & Dismemberment, after 90 days with the company.     √  
20 days of Personal Time Off, and 10 Holidays designated yearly.     √  
Eligibility to participate in the Employee Stock Purchase Plan after one year of
service at a 15% discount.     √   Executive Non-Qualified Deferred Compensation
Plan.

Please note this employment offer is contingent upon the successful completion
of a drug test and background check paid by the Company.
Your employment is at will. Accordingly, either you or the company can terminate
the employment relationship at any time, with or without cause or advance
notice. This letter constitutes the entire agreement between Impax Laboratories
and you respecting the position and supersedes all prior negotiations and
agreements pertaining to the position, whether written or oral. No special or
implied conditions or terms of employment and no amendment to this letter will
be binding unless they are made in writing and signed by an officer of the
company and you.
Michael, we are very happy about you joining our team. If this offer is
acceptable, please sign and email or fax this document to me by the end of the
business day on Friday March 7, 2008. HR’s confidential fax number is
510-429-2146. We will also be sending you the original document in the mail and
will need your signature on that sometime prior to your start date.
If you have questions or concerns, please call me at 510-476-2047. We look
forward to having you join IMPAX.
Sincerely,
/s/ Yvonne Boxerman
Yvonne Boxerman
Sr. Director, Human Resources

         
/s/ Michael J. Nestor
Michael J. Nestor
 
Date: March 6, 2008
   

 